Citation Nr: 0610711	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-28 328	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cardiac 
abnormality.

2.  Entitlement to a compensable rating for hemorrhoids.

3.  Entitlement to a compensable rating for diverticular 
disease.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to June 1991.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision of the RO in Waco, Texas which, in pertinent 
part, granted service connection for hemorrhoids and 
diverticular disease, rated noncompensable, each, effective 
September 26, 2001 (the date of claim).  The veteran also 
perfected his appeals of claims for service connection for 
hearing loss and malaria, but he withdrew these claims in 
September 2004.  In October 2005, the veteran testified at a 
videoconference hearing before the undersigned; a transcript 
of this hearing is of record.  In October 2005, the veteran 
also submitted additional evidence to the Board with a waiver 
of RO consideration of the records.

The appeals of the ratings assigned for hemorrhoids and 
diverticular disease are being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

At the videoconference hearing in October 2005, and in 
correspondence received that same month, the veteran withdrew 
his claim/appeal seeking service connection for a cardiac 
abnormality. 


CONCLUSION OF LAW

There is no question before the Board in the matter of 
service connection for cardiac abnormality, and the Board has 
no jurisdiction in the matter.  38 U.S.C.A. § 7104 (West 2002 
& Supp. 2005); 38 C.F.R. § 20.101 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Given the veteran's expression of intent to withdraw his 
appeal in the matter of entitlement to service connection for 
a cardiac abnormality, there is no point in discussing the 
impact of the VCAA in this matter.  

II. Legal Criteria, Factual Background, and Analysis

The Board may dismiss any case in which it does not have 
jurisdiction.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  

At the October 2005 videoconference hearing the veteran was 
advised that a threshold requirement for establishing service 
connection was a showing that the claimed disability exists.  
He acknowledged that he did not have a diagnosis of current 
cardiac disability, but was concerned that he would later be 
found to have a disability related to an EKG abnormality 
noted in service.  After he was advised that a diagnosis of 
such disability would be a basis for reopening the claim, he 
indicated that he would be withdrawing this claim at the 
present time.  His handwritten correspondence to that effect 
was received at the Board by facsimile.  Accordingly, there 
remains no question in dispute before the Board in the matter 
of entitlement to service connection for a cardiac 
abnormality, and the appeal in that matter must be dismissed.  


ORDER

The appeal in the matter of entitlement to service connection 
for a cardiac abnormality is dismissed.


REMAND

In a decision issued while this appeal was pending, 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), the United States Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA apply to all five elements of a "service 
connection" claim, i.e., (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and disability; (4) degree of disability; and (5) 
effective date of the disability rating.  Here, the matter of 
notice regarding the first three elements listed is moot as 
service connection has been granted.  A statement of the case 
(SOC) and supplemental SOCs have provided notice regarding 
the criteria for rating the two disabilities at issue, the 
basis of the denial of higher ratings, and to submit anything 
he had pertinent to the claims.  Although such notice did not 
precede the rating decision on appeal, the veteran has had 
(and continues to have) ample opportunity to respond, 
supplement the record, and participate in the adjudicatory 
process.  He is not prejudiced by any timing of notice error.  
However, he has not been provided notice regarding effective 
dates of awards (including of any potential increased 
ratings).  As the case is being remanded, there is an 
opportunity to correct such deficiency.  It is noteworthy 
that in a claim disagreeing with the initial rating assigned 
with a grant of service connection, as here, separate ratings 
may be assigned for separate periods of time, based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

A preoperative history and physical in (apparently) August 
2005 notes that the veteran complained of nonspecific 
abdominal pain, occasional nausea, and intermittent diarrhea 
and constipation.  His physician indicated that colonoscopy 
was recommended because of these complaints, as well as the 
change in the veteran's bowel habits.  Since such changes 
could reflect increased diverticular disease disability, 
further development to ascertain the severity of the 
veteran's diverticular disease is indicated.  Although the 
veteran has discussed the findings of a recent colonoscopy, 
the actual report of such procedure has not been associated 
with his claims file.  

Regarding hemorrhoids, the disability warrants a 
noncompensable rating if the hemorrhoids are mild or 
moderate.  A 10 percent rating is warranted for large or 
thrombotic hemorrhoids, irreducible, with excessive redundant 
tissue and evidence of frequent recurrences.  A 20 percent 
rating is warranted with persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, Code 
7336.

The period for consideration with regard to the rating for 
the veteran's hemorrhoids extends from September 26, 2001 to 
the present.  Clinical records/examination reports dated in 
August 2001, September 2001, April 2002, October 2003, 
December 2003, February 2004, August 2004, and October 2005 
discuss the veteran's complaints and clinical findings 
regarding his hemorrhoids.  The findings reported and the 
complaints expressed by the veteran do not always correspond, 
and logically, the hemorrhoids were not inspected/examined 
precisely when they were most symptomatic.  To some extent, 
the rating of this disability must rely on the veteran's 
accounts, if they are consistent with, and not contradicted 
by the clinical findings.  Consequently, in rating the 
disability in addition to the clinical reports there is also 
an associated medical question as to the degree to which the 
clinical findings support (do not contradict) the veteran's 
complaints.  Another medical question presented in this 
matter regards the interpretation of medical reports (i.e, 
general practices of physicians conducting examinations).  
Specifically, if a finding (e.g., fissure or possible fissure 
in the instant case) is mentioned in one examination or 
treatment report, but is not mentioned in the subsequent 
report, is the conclusion to be extrapolated from the later 
report that the examiner did not specifically inspect the 
veteran/patient for fissures, or may it be assumed that that 
rectal examination was also specific for fissures, but that 
none were found?  

Finally, as it has been suggested to the undersigned that it 
would be error to proceed with consideration of the matter of 
the rating for hemorrhoids without obtaining the report of an 
identified colonoscopy (apparently to identify whether there 
are fissures), the report of the colonoscopy the veteran had 
in the fall of 2005 must be considered by the RO in 
adjudicating the claim regarding the rating for hemorrhoids. 

Accordingly, these matters are REMANDED to the RO for the 
following:

1.  The veteran should be provided 
appropriate notice regarding the 
effective dates of any potential 
increased rating awards in accordance 
with Dingess/Hartman v. Nicholson, Nos. 
01-1917 & 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  With the veteran's assistance (i.e., 
by identifying treatment providers and 
furnishing any necessary authorization 
forms) the RO should obtain complete 
records of treatment and evaluations the 
veteran has received for diverticular 
disease since August 2005 (to 
specifically include the report of the 
colonoscopy he indicates he had during 
that time period).  

3.  The veteran should be scheduled for a 
VA gastrointestinal disabilities 
examination to determine the current 
severity of his diverticular disease.  
His claims file must be reviewed by the 
physician in conjunction with the 
examination.  If any tests or studies are 
deemed necessary for an accurate 
assessment of the disability, they should 
be completed.  The examining physician 
should report all complaints and findings 
in detail, specifically noting the 
frequency and severity of any bowel 
disturbances or abdominal distress.

4.  The veteran should be scheduled for a 
VA examination by a proctologist to 
determine the severity of his hemorrhoids 
and to ascertain the significance of 
findings reported in previous clinical 
records, on previous examinations.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Any indicated tests or 
studies should be completed.  The 
examiner is requested to review the 
clinical records/examination reports of 
record and provide responses to the 
following questions.  

From September 26, 2001 to the time of 
the examination being conducted, were the 
veteran's hemorrhoids at any time shown 
to be (I) large or thrombotic, 
irreducible with excessive redundant 
tissue, evidencing frequent recurrences 
or (II) with persistent bleeding and 
secondary anemia or with fissures.  If 
either (I) or (II) is shown, the examiner 
should specify the time period (or 
separate periods) during which the 
findings reflect such disability picture.  
The examiner must explain the rationale 
for the opinions given.  The discussion 
must specifically include comment as to 
clinical reporting practices of 
proctological examiners, i.e., Are all 
rectal examinations specific for such 
findings as fissures?  If fissures are 
noted on one examination (e.g., in 
private report of 10/20/2003), but are 
not mentioned on the next, i.e., is the 
more likely assumption that they were not 
found, or is it at least as likely as not 
that the veteran was not inspected for 
fissures?  Specifically with regard to 
the veteran's colonoscopy in the fall of 
2005, do the findings reflect either 
persistent bleeding with secondary anemia 
or fissures?  The examiner is also 
requested to comment as to whether the 
veteran's accounts of his symptoms when 
he was not being seen or examined are 
consistent with the disability picture 
presented by the record.

5.  The RO should then readjudicate these 
claims.  If either is not granted to the 
veteran's satisfaction, he should be 
furnished an appropriate SSOC and 
afforded the opportunity to respond.  The 
case should be returned to the Board, if 
in order, for further appellate review.

The purposes of this remand are to provide notice and to 
complete the record.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky V. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


